Title: William Foushee to Thomas Jefferson, 2 August 1812
From: Foushee, William
To: Jefferson, Thomas


          Dear Sir, Richmond 2d Augt 1812. 
          I feel confident you will readily pardon the Liberty I take in mentioning that Mr Benjn J. Harris, a very respectable inhabitant of Richmond, & an ingenious native citizen of Virginia, with means adequate, contemplates the erection of manufacturing machinery upon a large Scale, as you J may Judge, when I assure you he has Contracted, with the James River Company, to pay annually fifteen=Hundred Dollars for the rent of water.—He wishes I understand to consult you on two points, to wit, making the Buildings, which will be very Costly, Fire Proof within as well as without:—& the Supplying the Situation, in the most Convenient Places, with Sweet, wholesome & Cool water, by means of Filtration & Refrigeration; he will give you his ideas on these points & as he considers them both new, will feel himself under much Obligation for your Opinion on the plans he proposes.—
          & am, Dr Sir, with the utmost Esteem & respect, Your Mo Obt ServtW: Foushee
        